On writ of certiorari to review orders of the United States Court of Claims granting defendant’s motions to transfer to the appropriate United States district courts the above cases seeking overtime pay for work performed by plaintiffs who were seamen on United States owned vessels, the Supreme Court granted certiorari (382 U.S. 810), and on May 16, 1966, reversed the action ordered by the Court of Claims on April 12, 1965 (170 Ct. Cl. 898). The Supreme Court held, 384 U.S. 158, that Congress has traditionally treated employees such as the petitioners herein as public servants subject to the Tucker Act rather than as seamen whose claims are subject to the Suits in Admiralty Act and stated that while the Suits in Admiralty Act was enacted after the Tucker Act and would normally repeal provisions of the Tucker Act which were in conflict, the jurisdiction of the Court of Claims over suits such as these has remained unchallenged until at least 1960 and in amending both statutes in that year Congress did not indicate any intention to deprive Government-employed seamen of their traditional Tucker Act rights, an important aspect of such rights being the six-year limitations period applicable to the filing of suits under that act as contrasted with the two-year period applicable under the Suits in Admiralty Act. The cases were remanded to the Court of Claims for further proceedings.